DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 October 2020 has been entered in light of the RCE filed 9 October 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 9 October 2020 have been fully considered but they are not persuasive. 
Applicant argues the “recessed portion” and “substrate capture chamber” have several differences disclosed in the specification. 

Applicant argues the Office conflated the “substrate capture chamber” and “recessed portions” as two parts of Swain’s cavity 7 and disregards the recitation of a “chamber port” which delimits the “substrate capture chamber” from the “recessed portion”. 
On page 7 of the response, in which Applicant states: 

    PNG
    media_image1.png
    189
    612
    media_image1.png
    Greyscale

Based on this passage, it appears the intended differences between the “recessed portion” and “substrate capture chamber” is whether or not tissue is acted upon by the reduced pressure. Applicant argues the tissue not acted upon by the substrate capture chamber can freely move because there is a gap shown between the tissue layers in Figure 37. This is neither recited in the claims nor disclosed in the specification. The tissue portions 15, 16 having a gap do not exist in isolation from tissue portions 15, 16 not having a gap. If some tissue is pulled into the substrate capture chamber, the rest of the tissue cannot move freely when it’s in proximity to the probe because the reduced pressure chamber acting on it. 

In particular embodiments, the substrate capture chamber (2) can, but need not necessarily, be fluidically coupled to a vacuum source (21) operable to generate a reduced chamber pressure (22) in the substrate capture chamber (2) sufficient to capture, draw, or dispose a substrate (15) into the substrate capture chamber (2).

There are no structural limitations regarding the “recessed portion” and “substrate capture chamber” recited in the claims except (1) both located the “recessed portion” and “substrate capture chamber” are adjacent to the “thread capture chamber”; (2) the “substrate capture chamber” includes a “chamber port” open to the recessed portion and (3) the thread carrier moves within the “recessed portion” and is outside of the “substrate capture chamber”. As outlined in the rejection below, Swain’153 discloses these features. Applicant’s other argued differences are not recited in the claims. Claims are interpreted in light of the specification, but limitations from the specification are not incorporated into the claims. See MPEP 2111.01 § II. 
For these reasons, the rejection to claim 1 is maintained. 
However, amended claims 7 and 9 are not taught by the prior art and therefore, they are objected to as being dependent upon a rejected base claim but otherwise allowable. See below. 

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Swain et al. (US Patent 5,792,153) in view of Sakamoto et al. (US Patent Application 2005/0251153), as evidenced by Hart et al. (US Patent 6,059,800). 
Claim 1: Swain’153 discloses a suturing system (Figure 1) that has a suturing probe (1) having a thread capture chamber (20) disposed adjacent recessed portion (region A circled in the annotated copy of figure 1 below) and a substrate capture chamber (region B circled in the annotated copy of Figure 1 below). The substrate capture chamber has a chamber port (6) open to the recessed portion. 
The device has a thread carrier (8) slidingly engaged to the suturing probe to reciprocally travel within the recessed portion and outside of the substrate capture chamber (region B circled in the annotated copy of Figure 1 below) to engage and disengage a thread capture assembly (17) disposed within the thread capture chamber (20). 

    PNG
    media_image2.png
    333
    722
    media_image2.png
    Greyscale


Swain’153 fails to disclose the device includes a substrate reinforcing element and a thread loop disposed within the substrate reinforcing element. 
Sakamoto’153 discloses a suturing system (Figure 7a) that has a suturing probe (1) having a thread capture chamber (22) disposed adjacent to a substrate capture chamber (see unlabeled chamber in Figure 7a that captures tissue 42). The device has a thread carrier (15) slidingly engaged to the suturing probe outside of the substrate capture chamber (see Figure 7a). The thread carrier (15) carries a thread (27). 
The thread capture chamber of Sakamoto’153 contains a substrate reinforcing element (17) disposed between the thread carrier (15) and the thread capture assembly (22). The thread carrier is driven in a first direction through the substrate reinforcing element to engage the thread capture assembly (22) which captures the thread (see Figure 7a, 7b, 8a). Then, the thread carrier is driven in a second direction to disengage the thread capture assembly and withdrawn from the substrate reinforcing element (see Figure 7a, 7b, 8a). This results in a loop in the substrate reinforcing element (17). 
Sakamoto’153 discloses the substrate reinforcing element is a pledget. Pledgets are well known in the art to reinforce tissue. In particular, Hart’800 teaches that pledgets are known to reduce the stress concentrations which develop between sutures and tissues through which the suture passes (column 23, lines 48-51). In light of this, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Swain’153 with a substrate reinforcing element, 
Claim 8: Sakamoto’153 teaches the substrate reinforcing element can be made of polytetrafluoroethylene (paragraph [0114]). 

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or render obvious the combination of elements, as recited in claims 7 and 9. 
In particular, Hart’800, relied upon the Final Rejection mailed 21 July 2020 to teach a substrate reinforcing element in the form of a pair of leaves, fails to teach a pair of leaves secured within the substrate capture chamber with a portion of the leaves disposed outside of the substrate capture chamber so the thread carrier passes through this portion. See Hart’800, Figure 74. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman 
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                             22 March 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771